                Case 2:19-cv-04350-RSWL-AFM Document 51 Filed 07/22/20 Page 1 of 3 Page ID #:556



                             1    Richard P. Sybert, Bar No. 80731
                                  rsybert@grsm.com
                             2    GORDON & REES LLP
                                  5901 Priestly Drive, Suite 308
                             3    Carlsbad, CA 92008
                                  Tel (760) 476-1990 / Fax (760) 841-2375
                             4
                                  Reid E. Dammann, Bar No. 249031
                             5    rdammann@grsm.com
                                  GORDON & REES LLP
                             6    633 West Fifth Street, 52nd Floor
                                  Los Angeles, CA 90071
                             7    Tel (213) 576-5000 / Fax 213-680-4470
                             8    Attorneys for Plaintiff
                                  LANARD TOYS LIMITED
                             9
                             10                         UNITED STATES DISTRICT COURT
                             11                      CENTRAL DISTRICT OF CALIFORNIA
                             12
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Lanard Toys Limited                          CASE NO. 2:19-CV-04350 RSWL-
                                                                               AFM
                             14                            Plaintiff,
                             15         vs.                                    NOTICE OF MOTION FOR
                                                                               LEAVE TO FILE THIRD
                             16   Anker Play Products, LLC a Florida           AMENDED COMPLAINT
                                  Corporation; IG Design Group Americas
                             17   Inc., a Georgia Corporation; Leon            [Filed concurrently with
                                  Summers, an Individual,                      Memorandum of Points and
                             18                                                Authorities, Declaration of Reid
                                                           Defendants.         E. Dammann, and [Proposed]
                             19                                                Order in Support Thereof]
                             20
                                                                               Hearing Date: August 25, 2020
                             21                                                Hearing Time: 10:00 am
                                                                               Courtroom: TBD
                             22                                                Complaint filed: May 20, 2019
                             23
                             24
                             25         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
                             26         PLEASE TAKE NOTICE that on August 25, 2020, at 10:00 am. or as soon
                             27   thereafter as counsel may be heard, in the United States Courthouse, 350 West
                             28   First Street, Los Angeles, CA 90012 - Courtroom TBD, Plaintiff Lanard Toys
                                                                         -1-
                                  NOTICE OF MOTION FOR LEAVE TO FILE THIRD AMENDED
                                  COMPLAINT
                                                                                                  Case No. 19-cv-04350
                Case 2:19-cv-04350-RSWL-AFM Document 51 Filed 07/22/20 Page 2 of 3 Page ID #:557



                             1    Limited (“Plaintiff” or “Lanard”) will, and hereby do move this Court for an order
                             2    granting Lanard leave to file a Third Amended Complaint to rectify a clerical error
                             3    in the pleading of its trademark cause of action related to its “CHALK BOMB!®”
                             4    toy product pursuant to Fed. R. Civ. P. 15(a) and 16.
                             5          This Motion is based upon this Notice, the Memorandum of Points and
                             6    Authorities, the Declaration of Reid E. Dammann, the records and files of this
                             7    action, and such additional argument and evidence as the Court may consider at the
                             8    hearing of this Motion.
                             9          This Motion is made following the conference of counsel pursuant to L.R.
                             10   7-3, which took place on July 16, 2020.
                             11
                             12   Dated: July 22, 2020                        Respectfully Submitted,
101 W. Broadway Suite 2000
    San Diego, CA 92101
    Gordon & Rees LLP




                             13                                               GORDON & REES LLP
                             14                                               By:    s/ Reid E. Dammann
                             15                                                     Richard P. Sybert
                                                                                    Reid E. Dammann
                             16                                                     Attorneys for Plaintiff
                                                                                    LANARD TOYS LIMITED
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                            -2-
                                  NOTICE OF MOTION FOR LEAVE TO FILE THIRD AMENDED
                                  COMPLAINT
                                                                                                  Case No. 19-cv-04350
                  Case 2:19-cv-04350-RSWL-AFM Document 51 Filed 07/22/20 Page 3 of 3 Page ID #:558



                               1                              CERTIFICATE OF SERVICE
                               2           I am a resident of the State of California, over the age of eighteen years, and
                                    not a party to the within action. My business address is: Gordon Rees Scully
                               3    Mansukhani, LLP 633 West Fifth Street, 52nd Floor, Los Angeles, CA 90071. On
                                    July 22, 2020, I served the within documents:
                               4
                                       NOTICE OF MOTION FOR LEAVE TO FILE THIRD AMENDED
                               5      COMPLAINT; MEMORANDUM OF POINTS AND AUTHORITIES IN
                                     SUPPORT OF THE MOTION FOR LEAVE TO FILE THIRD AMENDED
                               6      COMPLAINT; SUPPORTING DECLARATION OF REID DAMMANN;
                                                       [PROPOSED] ORDER
                               7
                                         By Personal Delivery: By personally delivering the document(s) listed
                               8          above to the person(s) at the address(es) set forth below.
                               9         By U.S. Mail: By placing the document(s) listed above in a sealed
                                          envelope with postage thereon fully prepaid, in United States mail in the
                               10         State of California at Los Angeles, addressed as set forth below.
                               11        By Email: By transmitting via Email the document(s) listed above to the
                                          email address(es) set forth below on this date before 5:00 p.m.
                               12
  101 W. Broadway Suite 2000




                                     Kenneth L. Wilton, Esq.                       Roberto S. Terzoli, Esq.
      San Diego, CA 92101
      Gordon & Rees LLP




                               13    Destiny J. Brown, Esq.                        Jamaica P. Szeliga, Esq.
                                     SEYFARTH SHAW LLP                             SEYFARTH SHAW LLP
                               14    2029 Century Park East, Suite 3500            975 F Street N.W.
                                     Los Angeles, CA 90067-5219                    Washington, D.C. 20004
                               15    Email: kwilton@seyfarth.com                   Telephone (202) 772-9725
                                            debrown@seyfarth.com                   Facsimile (202) 641-9226
                               16            s-chalkblast@seyfarth.com             Email: rterzoli@seyfarth.com
                                     Telephone: (310) 277-7200                     jszeliga@seyfarth.com
                               17    Facsimile: (310) 201-5219                     Counsel for Defendants
                               18    Counsel for Defendants

                               19          I am readily familiar with the firm’s practice of collection and processing
                                    correspondence for mailing. Under that practice it would be deposited with the
                               20   U.S. Postal Service on that same day with postage thereon fully prepaid in the
                                    ordinary course of business. I am aware that on motion of the party served, service
                               21   is presumed invalid if postal cancellation date or postage meter date is more than
                                    one day after the date of deposit for mailing in affidavit.
                               22
                                           I declare under penalty of perjury under the laws of the State of California
                               23   that the above is true and correct.

                               24         Executed on July 22, 2020 at Los Angeles, California.

                               25
                               26                                                           ERIKA FACUNDO
                               27
                               28
1189480/50105184v.1
                                                                             -3-
                                    NOTICE OF MOTION FOR LEAVE TO FILE THIRD AMENDED
                                    COMPLAINT
                                                                                                      Case No. 19-cv-04350
